Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No. CR1810
Centers for Medicare & Medicaid
Services.

In the Case of: )
)

Golden Living Center - North Little ) Date: June 26, 2008
Rock (CCN: 05-5337), )
)
Petitioner, )
)

-Vv.- ) Docket No. C-07-676

)
)
)
)

DECISION GRANTING MOTION
FOR SUMMARY JUDGMENT

grant the motion by the Centers for Medicare & Medicaid Services (CMS) to enter
summary judgment against Petitioner, Golden Living Center - North Little Rock a/k/a
Beverly Healthcare North Little Rock. I sustain remedies against Petitioner consisting of
civil money penalties of: $3,050 per day for each day of a period beginning on June 7,
2007 and ending June 8, 2007; and $300 per day for each day of a period beginning on
June 9, 2007 and ending July 3, 2007. The total amount of the civil money penalties that
sustain is $13,600.

I. Background

Petitioner is a skilled nursing center located near Little Rock, Arkansas. It participates in
the Medicare program. Its participation in Medicare is governed by sections 1819 and
866 of the Social Security Act (Act) and by implementing regulations at 42 C.F.R. Parts
483 and 488. Its hearing rights in this case are governed by regulations at 42 C.F.R. Part
498.

2

Petitioner was surveyed for compliance with Medicare participation requirements in a
survey that was completed on June 8, 2007 (June 8 survey) and was found not to be
complying in several respects. These included findings of noncompliance so egregious as
to pose immediate jeopardy for Petitioner’s residents. “Immediate jeopardy” is defined to
mean noncompliance that has caused or is likely to cause serious injury, harm,
impairment, or death to a resident. 42 C.F.R. § 488.301.

Petitioner filed a hearing request to challenge CMS’s determination to impose the
remedies that I describe in the opening paragraph of this decision. The case was assigned
to me for a hearing and a decision and I scheduled an in-person hearing. Prior to the
hearing CMS moved for summary judgment and Petitioner opposed the motion.

CMS filed a pre-hearing exchange which included 23 proposed exhibits. These are
designated as CMS Exhibit (Ex.) 1 - CMS Ex. 23. Petitioner filed 89 proposed exhibits
which are designated as Petitioner (P.) Ex. 1 - P. Ex. 89. I receive all of the proposed
exhibits into the record of this case and I cite to some of them from time to time in this
decision as may be appropriate. However, none of the material facts that I rely on in
deciding this case are disputed.

II. Issues, findings of fact and conclusions of law
A. Issues

The issues in this case are whether the undisputed material facts establish that:
1. Petitioner failed to comply substantially with a Medicare participation
requirement during the period beginning on June 7, 2007 and ending on
July 3, 2007;
2. CMS’s determination that Petitioner’s noncompliance during the part of
this period that included June 7 and 8, 2007 comprised immediate jeopardy

for Petitioner’s residents was clearly erroneous; and

3. CMS’s determination to impose civil money penalties against Petitioner
is reasonable.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading.
3

1. The undisputed material facts establish that Petitioner failed to comply
substantially with the requirements of 42 C.F.R. § 483.25(h)(2) between
June 7, 2007 and July 3, 2007.

The regulation that is at issue here mandates that a skilled nursing facility provide each of
its residents with adequate supervision and assistance devices to prevent accidents. 42
C.F.R. § 483.25(h)(2). A facility’s duty to its residents requires it to take all reasonable
measures to protect each of them.

The following facts are undisputed:

. Petitioner established a policy governing the use of mechanical lifts (lift
policy) for the physical transfer of residents who needed such devices for
assistance. CMS Ex. 16. The overall objective of this policy is to provide
appropriate, high-quality care for each of Petitioner’s residents and to
maintain a safe and enjoyable work environment for Petitioner’s employees.
CMS Ex. 16, at 4; P. Ex. 69, at 4.

. The lift policy provides explicitly that residents of Petitioner’s facility who
are identified as totally dependent on the staff for care or requiring
extensive assistance for care will be transferred by means of lift equipment
and/or other resident assistance devices instead of by manual lift. CMS Ex.
16, at 4; P. Ex. 69, at 4.

. The lift policy provides additionally that a resident’s transfers, mobility
assistance and other resident handling and movement tasks are to be carried
out in accord with that resident’s minimum data set (MDS) and care plan.
CMS Ex. 16, at 4; P. Ex. 69, at 5. Staff are enjoined not to deviate from the
resident’s MDS and care plan without contacting supervisory personnel.
CMS Ex. 16, at 4; P. Ex. 69, at 5. The lift policy reinforces this
requirement by instructing individual employees that:

Once the staff has been inserviced, the use of the lifts
on assessed residents becomes mandatory. The staff
should assist you in reporting changes of conditions,
which may necessitate a reevaluation of the resident
and the lift. However, the staff should clearly
understand that prior to changing a transfer
procedure on a resident, the supervisor must be
consulted.
4

CMS Ex. 16, at 4; P. Ex. 69, at 11 (emphasis added).

The lift policy also requires that supervisors will be responsible for ensuring
that resident handling tasks are assessed and completed safely, using
mechanical lifting devices and other appropriate resident handling aids and
appropriate techniques. CMS Ex. 16, at 4; P. Ex. 69, at 6.

Resident #6

A resident of Petitioner’s facility who is identified as Resident # 6 was, as
of June 2007, an 85-year old individual suffering from debilitating physical
and cognitive problems, including bilateral foot drop. CMS Ex. 10, at 1, 9,
28, 40. I take notice that a “foot drop” is an inability of an individual, for
neurological reasons, to control the position of his or her foot. The bilateral
foot drop affected both of the resident’s feet.

Petitioner’s staff assessed Resident # 6 as requiring extensive assistance and
as requiring a mechanical transfer with a device called a Marisa Lift when
Petitioner’s staff transferred her from her bed to a wheelchair. /d. at 10, 13,
23. “Safety” was given as the reason for this assessment. /d. at 10. The
resident’s care plans dated January and March 2007 also provided that the
resident be mechanically transferred. Jd. at 28, 30, 34.

The care plan noted that the resident was afraid of the mechanical lift
device, preferring that the staff transfer her manually, and the planned
intervention was for staff to encourage the resident to use the mechanical
lift. Id. at 34.

On May 18, 2007, Petitioner’s staff attempted to transfer Resident # 6 from
her bed to a wheelchair manually, without the assistance of a lift. Jd. at 54,
63-68; P. Ex. 57. Petitioner’s staff did not first consult with a supervisor

prior to attempting the manual transfer.

The resident sustained a broken right leg; Petitioner determined that during
the transfer the resident’s foot struck a bed rail. CMS Ex. 10, at 63.

5

Resident #7

. As of June 2007, a resident who is identified as Resident # 7 was an 87
year-old female who suffered from right side hemiplegia (paralysis on the
right side of her body) as the consequence of a stroke and blindness. CMS
Ex. 11, atl.

. The resident’s May 14, 2007 care plan required that the resident be
mechanically transferred from her bed with the assistance of two staff
members. /d. at 1, 4.

. However, and as is corroborated by admissions by members of Petitioner’s
staff and the observations of a State agency surveyor, Petitioner’s staff
usually transferred Resident # 7 with a mechanical device but with the
assistance of only one member of Petitioner’s staff. CMS Ex. 6, at 63.

The regulations governing hearings in cases involving CMS at 42 C.F.R. Part 498 do not
provide explicitly for the imposition of summary judgment. Administrative law judges
have applied the principles of Rule 56 of the Federal Rules of Civil Procedure to enter
summary judgment in those cases where there are no disputed issues of material fact and
where the only disputes between the parties are about legal issues.

The Departmental Appeals Board (Board) has found summary judgment to be appropriate
in cases involving a facility’s compliance with the requirements of 42 C.F.R.

§ 483.25(h)(2). Such cases include those where undisputed facts establish that the facility
has identified and planned for a risk, but not followed its own plan in attempting to
prevent accidents. Windsor Health Care Center, DAB No. 1902 (2003), aff'd, Windsor
Health Center v. Leavitt, 127 Fed. Appx. 843, 2005 WL 858069 (6th Cir. Apr. 13, 2005);
St. Catherine’s Care Center at Findlay, DAB No. 1964, at 13 (2005).

The undisputed facts of this case place it on all fours with those in which the Board and
federal appeals courts have found summary judgment to be appropriate. They establish
that Petitioner was not providing its residents with adequate supervision and assistance
devices to prevent accidents because its staff contravened facility policy and requirements
established for individual residents which directed the staff to use mechanical lifts in
order to protect the residents. Petitioner’s staff assessed both Residents #s 6 and 7 as
requiring transfers with the use of a mechanical lift. The residents’ debilitated states
required that they be transferred mechanically for their own protection and safety. Care
plans were developed for each resident that incorporated these conclusions. In the case of
Resident # 6, Petitioner’s staff failed to use the mechanical lift that it had been directed to
use. The failure of Petitioner’s staff to provide care to Resident # 6 consistent with the
6

resident’s assessment and care plan and Petitioner’s lift policy is in and of itself sufficient
to justify my conclusion that Petitioner failed to comply with the requirements of 42
C.F.R. § 483.25(h)(2).

In the case of Resident #7, Petitioner’s staff failed to transfer the resident in compliance
with a determination that the resident needed a two-person assist when transferred.
Petitioner’s staff violated Petitioner’s protocol in providing care to Resident # 6 and to
Resident # 7 by failing to consult with supervisors before contravening the residents’ care
plans and Petitioner’s lift policy.

Petitioner offers a series of arguments to counter CMS’s motion. I do not find them to be
persuasive. Petitioner contends that it would be unfair to issue summary judgment
against it premised on its noncompliance with a single Medicare participation requirement
when CMS alleged originally that there were four additional instances in which Petitioner
failed to comply with participation requirements. Petitioner’s response to CMS’s motion
for summary judgment (Petitioner’s response) at 2. But, there is nothing in either the Act
or implementing regulations that requires CMS to sustain each of its allegations of
noncompliance as a condition for it to impose a remedy against a participating facility.
CMS is authorized to impose a remedy against a facility so long as there are sufficient

findings of noncompliance to justify imposition of that remedy. As

Finding 3, the findings of noncompliance that I sustain in this decisi

support the civil money penalties that CMS determined to impose.

Next, Petitioner contends that the material facts of this case definite

Petitioner’s response at 5-18. But, in fact, Petitioner has not dispute
recite above and which I find to be material to this decision. It has r:

I discuss below, at
on are sufficient to

y are disputed.
d the facts that I
‘aised other fact

allegations which it contends are material and which it asserts create fact disputes. For

purpose of this decision, I accept each of Petitioner’s fact allegation:

does not change the outcome inasmuch as none of them are material.

sas true. But, that

Petitioner argues that CMS omits to state in its motion that its lift policy has a dual
purpose: (1) to protect residents; and (2) to protect members of Petitioner’s staff from

injuring themselves when they transfer residents. Petitioner’s respo

nse at 7-8. That may

be so. But, as Petitioner concedes, protection of residents is certain!
of the lift policy.

y a principal purpose

Moreover, Petitioner does not deny that protection of these residents from harm was a

reason for ordering that they be transferred mechanically or with a t
And, Petitioner has offered nothing to show that protection of Resi
not a major consideration in the staff's determination to require that

'wo-person assist.
ents #s 6 and 7 was
these residents be

transferred with mechanical lifts (and, in the case of Resident # 7, with a two-person
7

assist). Thus, even if protection of staff from injuries was a reason for the staff’s decision
to require that Residents #s 6 and 7 be transferred with mechanical lifts, Petitioner has
identified absolutely nothing to support a conclusion that protection of these residents was
not a major consideration as well.

According to Petitioner, its witnesses describe in their written direct testimony:

various circumstances where it may be clinically appropriate — or even
preferred — and perfectly safe, to transfer a particular resident from one
surface to another via a “physical assist” .. . even where an assessment or
care plan generally provides for use of a mechanical lift.

Petitioner’s response at 9. For purposes of this decision, I accept that this contention is
true. But, it is irrelevant here because, in the cases of Residents #s 6 and 7, Petitioner’s
staff specifically ordered that the residents be transferred mechanically (or, mechanically
with a two-person assist). Petitioner has not identified anything which would show that
Petitioner’s staff made a reasoned judgment prior to the June 8 survey to modify those
orders.

Petitioner argues that CMS’s allegations must be evaluated against the context that it is
impossible to eliminate entirely the risk of accident and injury inherent with a resident’s
transfer. Petitioner’s response at 10-11. I disagree. I accept as a premise that it may be
impossible for a nursing facility to eliminate every risk to a resident. But, that is not the
compliance standard that 42 C.F.R. § 483.25(h)(2) mandates, nor is elimination of every
risk the criterion I use to decide that Petitioner was noncompliant. The regulation
requires a facility to take all reasonable measures to address known or knowable risks that
a resident encounters. Here, the undisputed facts establish that Petitioner identified risks
to its residents related to the way in which they were transferred and it established
policies and care plans to address those risks. Petitioner is deficient not because it failed
to address risks that were impossible to eliminate but because it failed to carry out its own
plans to address risks which it knew it could minimize.

Petitioner also asserts that CMS has confused Petitioner’s annual “Lift/Mobility
Assessment” of each resident with sections of the comprehensive assessment and MDS
which Petitioner prepares for each resident. Petitioner’s response at 13. I see no such
confusion in CMS’s case against Petitioner. CMS is not relying on anything other than
the assessments that Petitioner’s staff made of each of the two residents whose care is at
issue. What is evident from the undisputed facts of this case is that Petitioner’s staff
concluded that these two residents needed mechanical transfers (and a two person assist
in the case of Resident # 7) for their own safety. Nothing that Petitioner asserts
contradicts those facts.
As an additional contention, Petitioner asserts that its staff members are trained to provide
safe transfers of residents, including what to do in the event that a resident slips, loses his
or her balance, becomes ill or agitated, or simply will not or cannot complete a transfer
safely. Petitioner’s response at 14. For purposes of this decision I assume this assertion
to be true. But, it begs the question of whether Petitioner’s staff followed prescribed
procedures and care plans in providing care to Residents #s 6 and 7.

In addressing the care given to Resident # 7, Petitioner seems to be arguing that,
notwithstanding the requirements in the resident’s plan of care, it was perfectly safe for
Petitioner’s staff to transfer the resident with the assistance of only one person.
Petitioner’s response at 16. However, the facts on which Petitioner relies all post-date the
point during the June 8 survey at which noncompliance was identified. See P. Ex. 64; P.
Ex. 68; P. Ex. 86. For example, Petitioner amended the resident’s care plan to provide for
one-person assistance during transfers only after the surveyors discovered that the staff
was violating the resident’s care plan requiring two-person transfers.

Prior to the survey, Petitioner’s staff were operating under the assumption that two-person
transfers of this resident were necessary to protect her. Failure by the staff to comply
with the directives in the resident’s care plan and with Petitioner’s policies is unrebutted
evidence that the staff was not carrying out facility directives designed to protect
residents. So, even if it may be determined from the vantage point of hindsight that this
resident could have been transferred safely with the assistance of only one staff member,
that conclusion says nothing about the Petitioner’s staff's disregard of instructions that
were designed to protect all of Petitioner’s residents. For that reason Petitioner’s
argument that the resident could have been transferred safely with the assistance of only
one staff member does not address the issue of its compliance.

Petitioner also alleges that Resident # 7’s care plan prior to the survey — which mandated
two-person assisted transfers — was unclear. Petitioner’s response at 16. I see no lack of
clarity in the care plan and no fact dispute as to what the care plan said. The precise
language of the plan read:

Use: two staff to assist getting OOB [out of bed].

CMS Ex. 11, at 1. That language is unequivocal and Petitioner has pointed to nothing
which suggests it to be unclear or subject to interpretation.

Petitioner suggests that there is a fact dispute as to whether Resident # 6 actually broke
her leg while being transferred. Petitioner’s response at 17. I am not persuaded that there
are facts which credibly support any explanation for the injury sustained by the resident
other than the facility’s conclusion that she struck her foot against her bed rail during the

9

transfer. But, for purposes of this decision I will assume that there is a genuine dispute as
to how the resident was injured. I find that it is unnecessary that I decide the cause of the
resident’s injury.

Certainly, concluding that an improper transfer of Resident # 6 caused her to sustain a
roken leg would be relevant to a finding that Petitioner was noncompliant. But, that
conclusion is not necessary to finding lack of compliance. Noncompliance is based on
Petitioner’s failure to carry out instructions in the resident’s care plan and to comply with
its own policy in a way that put the resident at risk for harm. The risk to the resident is
evident from Petitioner’s own assessment that the use of a mechanical lift was necessary
to protect her.

Petitioner asserts that Resident # 6’s care plan did not require the use of a mechanical lift
for transfer but merely recommended the use of that device. Petitioner’s response at 18.
But, Petitioner’s assertion notwithstanding, Petitioner’s staff had concluded about
Resident # 6 that:

She has bilateral foot drop and needs to be transferred to her w/c [wheel
chair] via mechanical lift.

CMS Ex. 10, at 21. There is nothing equivocal about that assessment. The statement
“needs to be transferred” is not a suggestion nor is it a recommendation. It is an
unadorned finding that transfer via a mechanical lift was necessary to protect the resident.
Petitioner’s lift policy mandates that a mechanical lift be used to transfer every resident
who is assessed as needing mechanical transfer. CMS Ex. 16, at 4; P. Ex. 69, at 4. So,
even if there were ambiguity in the resident’s care plan (and I do not find it to be
ambiguous) the staff's assessment of the resident coupled with the facility’s lift policy
would have mandated mechanical transfers.

Petitioner also argues that establishing noncompliance requires CMS to prove, prima
facie, that Petitioner not only failed to comply with facility policy and its residents’ care
plans but that the alternative means used by the staff to transfer Residents #s 6 and 7
(manual transfer in the case of Resident # 6, mechanical transfer but aided by only one
staff person in the case of Resident # 7) were, in and of themselves, dangerous to the
residents. But, that argument is answered by Petitioner’s own assessments of these
residents’ needs. Petitioner’s staff concluded that mechanical transfer (assisted by two
staff persons in the case of Resident # 7) was necessary to protect these residents. CMS
is not obligated to prove anything more than that.

10

CMS concluded that Petitioner’s noncompliance persisted through July 3, 2007.
Petitioner offered no facts or arguments in opposing CMS’s motion to establish that it
corrected its noncompliance prior to that date. Where noncompliance is established — as
is established here by undisputed material facts — it is presumed to continue until CMS
either determines that it has been abated or until the facility proves that it corrected the
noncompliance. Consequently, I sustain CMS’s determination as to duration.

2. CMS’s determination that Petitioner’s noncompliance on June 7 and
8, 2007 was at the immediate jeopardy level is sustained by the undisputed
material facts and is not clearly erroneous.

The undisputed material facts strongly support CMS’s determination of immediate
jeopardy level noncompliance on June 7 and 8, 2007. Petitioner’s staff determined that
mechanical transfer of Resident # 6 was necessary in order to protect her. The staff
concluded, in effect, that transferring the resident by another means would create
unacceptable risks of injury or harm to the resident. The staff’s failure to implement this
assessment, therefore, put the resident at an unacceptable risk of harm based on the staff’s
own judgment of the resident’s needs.

I do not premise my conclusion that Resident # 6 was placed in jeopardy by the staff’s
failure to transfer her mechanically on the injury she sustained when the staff transferred
her manually on May 18, 2007. The likelihood of harm resulting to the resident from a
manual transfer is established, in this case, by Petitioner’s staffs assessment that
mechanical transfer was necessary in order to protect her. Petitioner has offered no facts
to challenge this assessment. I am not concluding that finding that the staff injured the
resident by transferring her improperly is irrelevant. Rather, I conclude that it is
unnecessary for me to make such a finding in order to sustain CMS’s determination of an
immediate jeopardy level deficiency.

The staff's failure to comply with the care plan that it established for Resident # 7
provides added support for my conclusion that immediate jeopardy is established by the
undisputed material facts. For purposes of my decision | accept as true Petitioner’s
contention that the resident was, in fact, capable of being transferred with the assistance
of only one person. But, prior to June 8, 2007 the staff didn’t know that to be correct.
The staff planned its care of the resident based on an assessment that two-person transfers
were mandatory. The failure of the staff to implement that assessment, coupled with the
failure to carry out instructions to transfer Resident # 6 mechanically, shows that the staff
was indifferent to the assessments and plans that were developed to protect Petitioner’s
residents. That is certainly a contributing factor to the immediate jeopardy level
noncompliance that I find was present at Petitioner’s facility.
11

3. The undisputed material facts sustain CMS’s determination to impose
civil money penalties against Petitioner of $3,050 and $300 per day.

This case involves two civil money penalty determinations by CMS. The first, to impose
civil money penalties of $3,050 per day for the period of June 7 and 8, 2007, is intended
to remedy Petitioner’s immediate jeopardy level noncompliance. The second, to impose
civil money penalties of $300 per day for each day of a period that ran from June 9
through July 3, 2007, is intended to remedy Petitioner’s noncompliance during this period
at a level of scope and severity that is less than immediate jeopardy. I sustain both
determinations.

a. Penalties of $3,050 per day for June 7 and 8, 2007 are
reasonable as a matter of law.

Regulations governing civil money penalty amounts provide for two ranges of penalties.
Penalties for deficiencies that are at the immediate jeopardy level fall within a range of
between $3,050 and $10,000 per day. 42 C.F.R. § 488.438(a)(1)(i). The minimum daily
immediate jeopardy level penalty amount is $3,050 and that is what CMS imposed
against Petitioner for its two days of immediate jeopardy level noncompliance.
Consequently, that penalty amount is reasonable as a matter of law.

b. The undisputed material facts establish that penalties of $300
per day for each day of the period beginning on June 9, 2007 and
running through July 3, 2007 are reasonable.

The range of permissible civil money penalties for non-immediate jeopardy level
deficiencies is from $50 to $3,000 per day. 42 C.F.R. § 488.438(a)(1)(ii). There are
regulatory criteria for deciding what is reasonable within this range. The criteria include:
the seriousness of a facility’s noncompliance; its compliance history; its culpability; and
its financial condition. 42 C.F.R. §§ 488.438(f)(1)-(4); 488.404 (incorporated by
reference into 42 C.F.R. § 488.438(f)(3)).

Neither CMS nor Petitioner provided me with meaningful arguments as to whether a $300
daily civil money penalty is reasonable. CMS asserts merely that it considered the
regulatory criteria governing penalty amount in determining to impose penalties of $300
per day. But, my authority is not limited to an appellate review of CMS’s penalty
determinations. I am charged with deciding de novo whether a civil money penalty
amount is reasonable. Petitioner failed to address the issue of reasonableness in its
response to CMS’s motion.
12

However, the undisputed material facts of this case provide ample support for a penalty
amount of $300 per day. I find that the seriousness of Petitioner’s noncompliance is, in
and of itself, sufficient to justify the penalty amount. In fact, the penalty amount of $300
per day that CMS determined to impose is quite modest, comprising only ten percent of
the maximum allowable non-immediate jeopardy daily penalty amount.

Even after Petitioner abated immediate jeopardy on June 8, 2007 there still remained a
significant possibility that residents of Petitioner’s facility might experience harm as a
consequence of the staff’s evident inability to implement Petitioner’s lift policy and
findings in assessments and resident care plans. What is apparent from the way in which
the staff dealt with both Residents #s 6 and 7 is that the staff simply failed to comprehend
the importance of following established policies and care plans. Thus, the potential for
significant harm continued to exist at Petitioner’s facility until the staff became fully
proficient in carrying out facility policies and in implementing care plans.

/s/
Steven T. Kessel
Administrative Law Judge

